Citation Nr: 0407779	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-13-318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral flat foot condition, with referred pain in legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2002 rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied reopening a final decision denying 
service connection for a bilateral foot condition with 
referred pain in legs.

Pursuant to 38 C.F.R. § 20.900 (c) (2003), a Deputy Vice 
Chairman of the Board has granted a motion for advancement on 
the docket in this case due to the veteran's age.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a May 1948 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
bilateral flat foot condition, with referred pain in legs; 
the veteran was notified of the decision and advised of his 
appellate rights; he did not perfect an appeal and the May 
1948 decision became final.

2.  Evidence obtained since the May 1948 decision is relevant 
and probative and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's service connection claim for a bilateral flat foot 
condition, with referred pain in legs.


CONCLUSIONS OF LAW

1.  The RO's May 1948 decision, denying entitlement to 
service connection for flat feet with referred pain in legs, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
bilateral flat foot condition, with referred pain in legs, 
has been submitted subsequent to the RO's May 1948 decision; 
the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq..  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
As the present claim to reopen was received subsequent to 
that date, in October 2001, the appeal will be decided under 
the new version of 38 C.F.R. § 3.156.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet App. 
412 (2004) stands for the proposition that the plain language 
of [VCAA] requires that notice to a VA claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after", the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  38 U.S.C. 
§§ 5100, 5103(a).  The Court also held that the Secretary 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")". 

Because of the favorable decision in this case, the Board 
finds that any failure on VA's part to further notify the 
veteran of the requirements of VCAA is harmless error.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material

In a May 1948 rating decision, the RO denied service 
connection for a bilateral flat foot condition, with referred 
pain in legs; the veteran was notified of the decision and 
advised of his appellate rights; he did not perfect an appeal 
and the May 1948 decision became final.

If a notice of disagreement is not filed within one year of 
the date of mailing the notification of the RO's denial of 
the veteran's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Manio v. Derwinski, 1 Vet. App.140, 145 
(1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bear directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510,513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  Even if the RO has 
determined that there is new and material evidence, the 
Board, must, in the first instance make a determination.  The 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, .  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board's 
decision is favorable to the veteran, the claim must be 
opened and decided on the merits.  See Glynn v. Brown, 6 Vet. 
App. 523, 528-29, 1994).

At the time of the RO's May 1948 decision, the evidence of 
record consisted of the veteran's service medical records and 
an orthopedic examination, dated in April 1948.  The service 
medical records reflect that at time of his December 1942 
enlistment physical examination, 2nd degree pes planus, with 
occasional symptoms was noted.  In early  January 1943, 
service medical records that the pes planus was symptomatic.  
Two weeks later, the veteran was referred to a station 
hospital for his flat feet, when he could not carry a pack or 
march for long periods of time.  In late January 1943, 
bilateral pes planus and metatarsalgia were diagnosed, and it 
was recommended that "long pads" be put in his shoes.  He 
was returned to full duty.  In April 1944, he was referred to 
the orthopedic clinic for evaluation of pes planus.  At the 
time of his separation physical examination , although his 
feet were described as normal, symptomatic pes planus was 
noted, and it was indicated that it existed prior to service, 
and was aggravated by military service, and that present 
physical defects existed.

A VA orthopedic examination was performed in April 1948.  The 
veteran gave a history of have problems with his feet and 
legs since he was a child.  During service, he began to have 
more problems, especially with standing or marching.  
Following the examination, 2nd degree bilateral pes planus, 
symptomatic, with referred pain to the back and legs, was 
diagnosed.

The evidence of record subsequent to the RO's May 1948 final 
decision consisted of a document dated in June 1943, 
indicating that the veteran was diagnosed with third degree 
pes planus, symptomatic and was unable to perform combat 
training.  The RO concluded that this evidence was new, but 
not material, because the document did not show that the 
veteran's third degree pes planus, symptomatic condition was 
aggravated during active duty service.

After a review of the evidence in its entirety, the Board 
finds that the document is new and  material to this claim, 
as it indicates continued problems with his feet during 
service to the extent that the condition resulted in his 
being placed on limited (Class B) duty.

Accordingly, the Board finds that the newly submitted 
evidence is material, and the claim must be reopened.


ORDER

New and material evidence having been submitted,  the 
petition to reopen the claim for a bilateral flat foot 
condition, with referred pain in legs is granted..


REMAND

Because of the action favorable to the veteran, but prior to 
a final decision regarding this issue, the claim must be 
remanded to the RO for the following:

1  The veteran should be afforded a VA 
podiatry  examination.  All indicated 
tests and studies are to be performed.  A 
copy of this entire decision is to be 
provided to the examiner.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Following examination of the 
veteran's feet and a review of the entire 
record, the physician is requested to 
indicate whether it is at least as likely 
as not that, during service, the 
preexisting bilateral pes planus 
increased in severity.  If there was an 
increase in disability, was it due to the 
rigors of service, or due to the natural 
progress of the disease?  Complete 
reasons and bases are to be provided for 
any opinion rendered. 

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



